Title: From Thomas Jefferson to David Rittenhouse, 18 September 1787
From: Jefferson, Thomas
To: Rittenhouse, David



Dear Sir
Paris Sep. 18. 1787.

I am now to acknolege the receipt of your favors of April 14. and June 26. as also of the 2d. vol. of the transactions you were so kind as to send me. It would have been a grateful present indeed could you have accompanied them with a copy of your observations on our Western country. Besides the interest I feel in that country in common with others, I have a particular one as having ventured so many crudities on that subject. A copy of these with some late corrections I have put into a box of books sent to Mr. Madison, and another for Mr. Hopkinson. I hope he will forward them to you from New York. I have also put into the same box for you a dissertation by de la Sauvagere on the spontaneous growth of shells. When I was at Tours this summer, I enquired into the character of de la Sauvagere from a gentleman who had known him well. He told me he was a person of talents, but of a heated imagination, however that he might be depended on for any facts advanced on his own knolege. This gentleman added that he had seen such proofs of this growth of shells in many parts of the country round Tours, as to convince him of the truth of the fact, and that he had never seen any person, even the most incredulous, quit those Falunieres but under the same conviction. After all I cannot say I give faith to it. It is so unlike the processes of nature to produce the same effect in two different ways, that I can only bring myself to agree it is not impossible. I have added for you the Connoissance des temps for 88. and 89. and a copy of Fourcroi’s chemistry which is the best and most complete publication in that line which we have had for some time past. I shall be happy  to receive an account of your improvement in time pieces, as well as the 3d. vol. of the transactions when published. There are abundance of good things in the 2d. vol. but I must say there are several which had not merit enough to be placed in such company. I think we should be a little rigid in our admission of papers. It is the peculiar privilege derived from our not being obliged to publish a volume in any fixed period of time.—A person here pretends to have discovered the method of rendering sea-water potable, and has some respectable certificates of it’s success. He has contrived a varnish also for lining biscuit barrels, which preserves the biscuit good, and keeps it free from insects. He asks money for his secrets, so we are not to know them soon.
The affairs of Holland had got so far entangled as to leave little hope that war could be avoided. In this situation the Turks have declared war against the Russians. This I think renders a general war inevitable. Perhaps the European powers may take this winter to determine which side each shall take. There is a possibility that an alliance between France and the two empires may induce England and Prussia to tread back their steps. In that case the Patriotic party in Holland will be peaceably placed at the head of their government, the Turks will be driven out of Europe, their continental possessions divided between Russia and the Emperor, and perhaps their islands and Egypt be allotted to France. These events seem possible at present. Small circumstances however may baffle our expectations. I hope the British will permit us to keep clear of the war, if it should become general. Peace should be our plan, and the paiment of our debts, improvement of our constitutions and extension of agriculture our principal objects.
My daughters are well. The elder one joins me in a friendly recollection of Mrs. Rittenhouse, yourself, and daughters: and I am with very sincere esteem Dear Sir your most obedient & most humble servant,

Th: Jefferson

